Citation Nr: 1101980	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-27 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to July 1952 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona.  In 
November 2010, the Veteran testified at a hearing before the 
undersigned at the RO.


FINDINGS OF FACT

1.  In November 2010, prior to the promulgation of a decision in 
this appeal, VA received notification from the Veteran that he 
wanted to withdrawal the appeal of service connection for 
hypertension.

2.  The evidence received since the March 23, 2004, rating 
decision is new and when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for a psychiatric 
disorder.  

3.  The preponderance of the competent and credible medical 
evidence of record demonstrates that the Veteran has a psychotic 
disorder due to his military service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal of 
service connection for hypertension by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

2.  New and material evidence was received sufficient to reopen 
the claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  A psychotic disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Hypertension Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or his authorized representative.  38 C.F.R. § 20.204.  

In a November 2010 written statement received by the RO, as well 
as in his November 2010 Board hearing testimony, the Veteran 
stated that he wanted to withdraw his appeal with respect to his 
claim of service connection for hypertension.  Therefore, the 
Board finds that there remain no allegations of errors of fact or 
law for appellate consideration as to this claim.  Accordingly, 
the Board does not have jurisdiction to review the appeal with 
respect to this issue and it is dismissed.


II. The Psychiatric Disorder Claim

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all elements of 
a claim.  

As to the application to reopen the claim, the Board notes that 
this claim is being reopened for the reasons explained below.  
Therefore, any defects in VCAA notice and development as to 
reopening is harmless error.  

As to the claim of service connection, given the fully favorable 
decision contained herein, the Board finds that discussion of the 
VCAA notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision of 
the Court in Dingess, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream issues 
such as a disability rating and effective date, the Board finds 
that the RO will address any applicable downstream issues when 
effectuating the award and therefore any failure to provide this 
notice at this junction cannot prejudice the claimant because he 
will be free to appeal any unfavorable finding by the RO 
regarding the disability rating and effective date.

The New and Material Evidence Claim

The Veteran contends that he has a psychiatric disorder that 
first manifested itself as a personality disorder while on active 
duty.  It is requested that the Veteran be afforded the benefit 
of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Court has held that in determining whether the evidence is 
new and material, the credibility of the newly presented evidence 
is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give consideration 
to all of the evidence received since the March 23, 2004, rating 
decision in light of the totality of the record.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that a psychosis will be presumed to 
have been incurred in-service if it manifests its self to a 
compensable degree within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The requirement of a current disability is "satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim."  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For purposes of entitlement to VA benefits, the law provides that 
personality disorders are congenital or developmental defects and 
not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  In the absence 
of superimposed disease or injury, service connection may not be 
allowed for a personality disorder, as this is not a disease or 
injury within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
personality disorders unless it was subjected to a superimposed 
disease or injury which created additional disability.  See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) 
(Oct. 30, 1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, unless 
the defect was subject to a superimposed disease or injury).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that the October 
2008 VA psychiatric examiner, after a review of the record on 
appeal and an examination of the claimant, opined in part that 
"the delusions and present mental health condition [the Veteran 
currently] suffers from [i.e., a psychotic disorder] likely came 
about while he was in service." 

The Board finds that this opinion, the credibility of which must 
be presumed, provides for the first time competent evidence that 
the Veteran has a current disability that was caused by his 
military service.  See 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
Therefore, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. § 3.156(a).  
The claim of service connection for a psychiatric disorder is 
therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Service Connection Claim

As to evidence of in-service incurrence of a disease or injury, 
the Board notes that service treatment records dated in November 
1951 document the Veteran having problems with poor social 
adjustment, somatization, impulsivity, and depression diagnosed 
as an inadequate personality.  A subsequent December 1951 record 
shows the Veteran being diagnosed with anxiety reaction.  
Thereafter, the June 1952 separation examination documents the 
Veteran having problems with headaches, fainting, weight loss, 
and sweating.  Therefore, the Board will concede that the service 
treatment records show the Veteran had some type of psychiatric 
disorder while on active duty even though service connection is 
not warranted on a direct basis for the personality disorder he 
was diagnosed with while on active duty.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.125 (b) (2010).

As to medical evidence of a current disability, the Board notes 
that post-service medical records, starting in 1974, showed the 
Veteran's complaints and/or treatment for psychiatric disorders 
variously diagnosed as a personality disorder and a psychosis.  
Moreover, as reported above, the October 2008 VA examination 
diagnosed the Veteran with a psychotic disorder.  While a 
personality disorder is not a disability for VA compensation 
purposes, a psychotic disorder is such a disability.  See 38 
C.F.R. §§ 3.303(a), (c), 4.9, 4.125 (b).  Therefore, the 
preponderance of the competent and credible evidence shows that 
the Veteran has a current disability.  

As to medical evidence of a nexus between the documented in-
service psychiatric problems and the current psychotic disorder, 
as reported above, the Veteran's October 2008 VA examiner opined, 
in part, that "the delusions and present mental health condition 
[the Veteran currently] suffers from [i.e., a psychotic disorder] 
likely came about while he was in service."  While this opinion 
was given with some qualifiers, the Board nonetheless notes that 
it is not contradicted by any other medical opinion of record.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings and 
is not permitted to base decisions on its own unsubstantiated 
medical conclusions).  This opinion was based on a claims file 
review, including his service treatment records, and an 
evaluation of the Veteran. 

Therefore, with granting the Veteran the benefit of any doubt in 
this matter, the Board concludes that service connection for a 
psychotic disorder is warranted because the record contains 
medical evidence of a current disability, evidence of the in-
service incurrence of a disease, and medical evidence of a nexus 
between the in-service disease and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; 
Hickson, supra.


ORDER

The appeal with respect to the claim of service connection for 
hypertension is dismissed.

The claim of entitlement to service connection a psychiatric 
disorder is reopened.

Service connection for a psychotic disorder is granted.
____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


